DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 01/10/2019 which is a 371 of PCT/US2017/039938 filed on 06/29/2017 claiming domestic priority to provisional application 62/364,257 filed on 07/19/2016.  Claims 1 – 19 are examined.


Specification
The disclosure is objected to because of the following informalities:  
Para. [0001], l. 2 “Application No. 662,364,257, filed Jul. 19, 2016” is believed to be in error for --Application No. 62,364,257, filed Jul. 19, 2016--.
Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19, ll. 1 – 2 “wherein one or more of the inlet ports” is believed to be in error for -- wherein one or more of the plurality of inlet ports—to maintain consistency among the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, l. 2 recites the limitation "the central cavity".  There is insufficient antecedent basis for this limitation in the claim because neither Claim 14 nor Claim 15, l. 1 recited “a central cavity”.  Claims 16 – 19 depend from Claim 15 and are rejected for the same reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (6,918,243) in view of Goddard (2,667,740).

    PNG
    media_image1.png
    565
    542
    media_image1.png
    Greyscale


Regarding Claim 1, Fisher teaches, in Figs. 5, 10, and 11, the invention as claimed, including an injector element (Fig. 11) for a liquid propellant rocket engine (34 – Fig. 10), comprising: an oxidizer conduit (labeled); a central cavity (labeled) fluidly coupled with the oxidizer conduit (labeled) downstream of the oxidizer conduit (labeled); a first passage (128), wherein the first passage (128) is fluidly coupled with an ignition fluid supply (122 – Fig. 10, Col. 7, ll. 53 – 65 teaches that the hypergol fluid was ignition fluid) downstream of the ignition fluid supply (122 – Fig. 10); a second annulus (labeled) at least partially surrounding the oxidizer conduit (labeled), wherein the second annulus 
	Goddard teaches, in Figs. 1 and 2, a similar injector element (Fig. 2) for a liquid propellant rocket engine (Fig. 1) comprising: an oxidizer conduit (P inside tube 24); a central cavity (D) fluidly coupled with the oxidizer conduit (P inside tube 24) downstream of the oxidizer conduit (P inside tube 24); a first annulus (between tube 23 and tube 24) at least partially surrounding the oxidizer conduit (P inside tube 24); a second annulus (P3 between tube 22 and tube 23) at least partially surrounding the oxidizer conduit (P inside tube 24), wherein the second annulus (P3 between tube 22 and tube 23) is fluidly coupled with a fuel supply, wherein the second annulus (P3 between tube 22 and tube 23) is fluidly coupled between the first annulus (between tube 23 and tube 24) and the central cavity (D).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first passage of Fisher with the first annulus of Goddard, because all the claimed elements, i.e., the injector element for a liquid propellant rocket engine, the injector comprising an oxidizer conduit, a first annulus, and a second annulus fluidly coupled together by a central cavity, were known in the art, and one skilled in the art could have substituted the first annulus of Goddard for the first passage of Fisher, with no change in their respective functions, to yield MPEP 2143(B).  
Re Claim 2, Fisher, i.v., Goddard, teaches the invention as claimed and as discussed above, and Fisher further teaches, in Fig. 11, wherein the second annulus (labeled) was coaxial with the oxidizer conduit (labeled).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the proposed modification of Fisher, i.v., Goddard, would have resulted in the first annulus and the second annulus being coaxial with the oxidizer conduit.


    PNG
    media_image2.png
    473
    876
    media_image2.png
    Greyscale

Regarding Claim 14, Fisher teaches, in Figs. 5, 10, and 11, the invention as claimed, including a liquid propellant rocket engine (34 – Fig. 10 marked-up above), comprising: a combustion chamber (labeled) including a throat (labeled); a nozzle (labeled) aft of the throat; and an injector element (Fig. 11) opening into the combustion chamber (as shown in Fig. 5), the injector element (Fig. 11) including, a central conduit 
	Goddard teaches, in Figs. 1 and 2, a similar injector element (Fig. 2) for a liquid propellant rocket engine (Fig. 1) comprising: an oxidizer conduit (P inside tube 24); a central cavity (D) fluidly coupled with the oxidizer conduit (P inside tube 24) downstream of the oxidizer conduit (P inside tube 24); a first annulus (between tube 23 and tube 24) at least partially surrounding the oxidizer conduit (P inside tube 24); a second annulus (P3 between tube 22 and tube 23) at least partially surrounding the oxidizer conduit (P inside tube 24), wherein the second annulus (P3 between tube 22 and tube 23) is fluidly coupled with a fuel supply, wherein the second annulus (P3 between tube 22 and tube 23) is fluidly coupled between the first annulus (between tube 23 and tube 24) and the central cavity (D).  Fisher further teaches, in Col. 6, ll. 19 – 25, manifolds (80 and 82) that distributed different fluids to a plurality of injector elements (three shown in Fig. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first passage of Fisher with the first annulus of Goddard, because all the claimed elements, i.e., the injector element for a liquid propellant rocket engine, the injector comprising an oxidizer conduit, a first annulus, and a second annulus fluidly coupled together by a central cavity, were known in the art, and one skilled in the art could have substituted the first annulus of Goddard for the first passage of Fisher, with no change in their respective functions, to yield MPEP 2143(B).
Fisher further teaches, in Col. 6, ll. 19 – 25, manifolds (80 and 82) that distributed different fluids to a plurality of injector elements (three shown in Fig. 5).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fisher, i.v., Goddard, with a manifold in fluid communication with the first annulus, the manifold including a fluid conduit that opens to the first annulus to facilitate distributing fluid from a source (122 – Fig. 10) to a plurality of injector elements that each had a fluid conduit from said manifold to said first annulus in each injector element. 
Re Claim 15, Fisher, i.v., Goddard, teaches the invention as claimed and as discussed above, and Fisher further teaches, in Fig. 11, wherein the second annulus (labeled) was coaxial with the central cavity (labeled) [Interpreted as the ‘central conduit’ recited in Claim 4, l. 6].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the proposed modification of Fisher, i.v., Goddard, would have resulted in the first annulus and the second annulus being coaxial with the central conduit and the central cavity.
Re Claim 16, Fisher, i.v., Goddard, teaches the invention as claimed and as discussed above, and Fisher further teaches, wherein the fluid conduit is an exclusive feed line into the first annulus.  Fisher teaches, in Col. 6, ll. 19 – 25, that the central conduit (labeled ‘oxidizer conduit’) received oxidizer fluid and that the second annulus (labeled) received fuel fluid.  Fisher teaches, in Col. 7, ll. 53 – 65 teaches that the first .


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (6,918,243) in view of Goddard (2,667,740) as applied to Claim 1 above, and further in view of von Pragenau (4,621,492).
Re Claim 3, Fisher, i.v., Goddard, teaches the invention as claimed and as discussed above; except, wherein the second annulus includes a plurality of inlet ports.  von Pragenau teaches, in Figs. 3 – 5, a similar injector element (Fig. 4) for a liquid propellant rocket engine (Fig. 5) comprising: an oxidizer conduit (44); a central cavity (80) fluidly coupled with the oxidizer conduit (44) downstream of the oxidizer conduit (44); a first annulus (56) at least partially surrounding the oxidizer conduit (44); a second annulus (62) at least partially surrounding the oxidizer conduit (44), wherein the second annulus includes a plurality of inlet ports (77 – Fig. 4).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fisher, i.v., Goddard, with the second annulus includes a plurality of inlet ports of von Pragenau, because all the claimed elements, i.e., the injector element for a liquid propellant rocket engine, the injector having a second annulus a plurality of inlet ports, were known in the art, and one skilled MPEP 2143(B).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (6,918,243) in view of Goddard (2,667,740) in view of von Pragenau (4,621,492) as applied to Claim 3 above, and further in view of Johnson (4,416,112).
Re Claim 4, Fisher, i.v., Goddard and von Pragenau, teaches the invention as claimed and as discussed above; except, wherein one or more of the inlet ports is sloped with respect to a central axis of the oxidizer conduit.  Johnson teaches, in Figs. 1 – 4, a similar injector element (Fig. 1) having ports (32 and 34) sloped with respect to a central axis of the center conduit (30).  Johnson teaches, in Col. 3, ll. 4 – 10, that sloped ports (32 and 34) formed an angle (A) of about 120° between each other.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fisher, i.v., Goddard and von Pragenau, with the ports is sloped with respect to a central axis of Johnson to facilitate the fluid flowing into the second annulus having an axial velocity component toward the central cavity along with the radial velocity component toward the central axis.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (6,918,243) in view of Goddard (2,667,740) as applied to Claim 1 above, and further in view of DeBonn (EP2757243A1, cited in 01/10/2019 IDS).
Re Claim 5, Fisher, i.v., Goddard, teaches the invention as claimed and as discussed above; except, wherein the first annulus and the second annulus are fluidly connected by a feed port.  DeBonn teaches, in Figs. 1 - 3, a similar injector element (1) having a first annulus (12) and a second annulus (7) wherein the first annulus (12) and the second annulus (7) are fluidly connected by a feed port (8).  DeBonn teaches, in Para. [0019], that fluid flowed from the first annulus (12) through the feed port (8) to the second annulus (7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fisher, i.v., Goddard, with the first annulus and the second annulus are fluidly connected by a feed port of DeBonn to facilitate allowing fluid from the first annulus to flow into the second annulus and then into the central cavity.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (6,918,243) in view of Goddard (2,667,740) as applied to Claim 1 above, and further in view of Bostwick et al. (2017/0096967A1).
Re Claim 6, Fisher, i.v., Goddard, teaches the invention as claimed and as discussed above; except, wherein the oxidizer conduit, the first annulus, and the second annulus are a single, monolithic piece.  Bostwick teaches, in Figs. 1 – 3, Abstract, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fisher, i.v., Goddard, with the oxidizer conduit, the first annulus, and the second annulus being additively manufactured into a single, monolithic piece, as taught by Bostwick because Bostwick teaches, in Para. [0034], that additively manufacturing the injector element as a single, monolithic piece reduced leaks and reduced reliance upon joints and sealing features common to an injector element assembled from separate components.

Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (6,918,243) in view of DeBonn (EP2757243A1, cited in 01/10/2019 IDS).
Regarding Claim 7, Fisher teaches, in Figs. 5, 10, and 11, the invention as claimed, including an injector element (Fig. 11 marked-up above) for a liquid propellant rocket engine (34 – Fig. 10), comprising: a central cavity (labeled); a conduit (labeled ‘oxidizer conduit’) that opens to the central cavity (labeled) for feeding a primary fluid (oxidizer) to the central cavity (labeled); a first feed chamber (128) adjacent the conduit, the first feed chamber (128) including a first passage (length of 128) and a first inlet port (obvious because the first fluid had to flow from tank 122 into 128) for feeding a first fluid (Col. 7, ll. 53 – 65 teaches that the hypergol fluid was ignition fluid) into the first passage (length of 128); a second feed chamber (82 – Fig. 5) adjacent the conduit, the second feed chamber (82 – Fig. 5) including a second passage (labeled ‘second annulus’) and one or more second inlet ports for feeding a second fluid (Col. 6, ll. 19 – 
DeBonn teaches, in Figs. 1 – 3 and Para. [0019], a similar injector element (1) having a feed port (8) fluidly connecting a first passage (12) and a second passage (7) to feed a first fluid from the first passage (12) into the second passage (7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fisher with a feed port fluidly connecting the first passage and the second passage to feed the first fluid from the first passage into the second passage of DeBonn to facilitate allowing fluid from the first passage to flow into the second passage and then into the central cavity.  
Re Claim 11, Fisher, i.v., DeBonn, teaches the invention as claimed and as discussed above, and Fisher further teaches a first fluid source (122 – Fig. 10) fluidly connected via the first inlet port with the first passage (128) and a second, different fluid source (38 – Fig. 10) fluidly connected via the one or more second inlet ports with the second passage (labeled ‘second annulus’).  As discussed in the Claim 7 rejection above, Fisher Col. 6, ll. 19 – 25 teaches that fuel from 38 flowed into manifold 82 and 
Re Claim 12, Fisher, i.v., DeBonn, teaches the invention as claimed and as discussed above, and Fisher further teaches wherein the second feed chamber (labeled ‘second annulus’) is axially [“Webster’s Encyclopedic Unabridged Dictionary of the English Language”, 1989 edition, based on the first edition of ‘The Random House Dictionary of the English Language, the Unabridged Edition, copyright 1983’ defines axis as “5. Analytic Geom. Any line used as a fixed reference in conjunction with one or more other references for determining the position of a point or a series of points forming a curve or a surface."  (emphasis added)  Therefore, a line drawn from a portion of the second feed chamber through a portion of the first feed chamber and then through a portion of the central cavity reads on the claim limitation.] between the first feed chamber (128) and the central cavity (labeled).


Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (6,918,243) in view of DeBonn (EP2757243A1, cited in 01/10/2019 IDS) as applied to Claim 7 above, and further in view of Goddard (2,667,740).
Re Claims 8 and 13, Fisher, i.v., DeBonn, teaches the invention as claimed and as discussed above; except, (Claim 8) wherein the first feed chamber and the second feed chamber are coaxial with the conduit and (Claim 13) wherein each of the first feed chamber and the second feed chamber are annular.  Fisher further teaches, in Fig. 11, 
	Goddard teaches, in Figs. 1 and 2, a similar injector element (Fig. 2) for a liquid propellant rocket engine (Fig. 1) comprising: an oxidizer conduit (P inside tube 24); a central cavity (D) fluidly coupled with the oxidizer conduit (P inside tube 24) downstream of the oxidizer conduit (P inside tube 24); a first annulus (between tube 23 and tube 24) at least partially surrounding the oxidizer conduit (P inside tube 24); a second annulus (P3 between tube 22 and tube 23) at least partially surrounding the oxidizer conduit (P inside tube 24), wherein the second annulus (P3 between tube 22 and tube 23) is fluidly coupled with a fuel supply, wherein the second annulus (P3 between tube 22 and tube 23) is fluidly coupled between the first annulus (between tube 23 and tube 24) and the central cavity (D).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first passage of Fisher, i.v., DeBonn, with the first annulus of Goddard, because all the claimed elements, i.e., the injector element for a liquid propellant rocket engine, the injector comprising an oxidizer conduit, a first annulus, and a second annulus fluidly coupled together by a central cavity, were known in the art, and one skilled in the art could have substituted the first annulus of Goddard for the first passage of Fisher, with no change in their respective functions, to yield predictable results, i.e., the first annulus would have delivered ignition fluid to the central cavity to facilitate igniting the mixture of oxidizer from the oxidizer conduit and fuel from the second annulus. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  It would have been obvious to one of ordinary skill in the art, before the Claims 8 and 13 obvious.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (6,918,243) in view of DeBonn (EP2757243A1, cited in 01/10/2019 IDS) as applied to Claim 7 above, and further in view of von Pragenau (4,621,492).
Re Claim 9, Fisher, i.v., DeBonn, teaches the invention as claimed and as discussed above; except, wherein the one or more second inlet ports includes a plurality of second inlet ports.  von Pragenau teaches, in Figs. 3 – 5, a similar injector element (Fig. 4) for a liquid propellant rocket engine (Fig. 5) comprising: an oxidizer conduit (44); a central cavity (80) fluidly coupled with the oxidizer conduit (44) downstream of the oxidizer conduit (44); a first annulus (56) at least partially surrounding the oxidizer conduit (44); a second annulus (62) at least partially surrounding the oxidizer conduit (44), wherein the second annulus includes a plurality of inlet ports (77 – Fig. 4).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fisher, i.v., DeBonn, with the second annulus includes a plurality of inlet ports of von Pragenau, because all the claimed elements, i.e., the injector element for a liquid propellant rocket engine, the injector having a second annulus a plurality of inlet ports, were known in the art, and one skilled in the art could have substituted the plurality of inlet ports of von Pragenau for the unknown number of inlet ports of Fisher, i.v., DeBonn, with no change in their respective functions, to yield predictable results, i.e., the plurality of inlet ports would have MPEP 2143(B).  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (6,918,243) in view of DeBonn (EP2757243A1, cited in 01/10/2019 IDS) in view of von Pragenau (4,621,492) as applied to Claim 9 above, and further Johnson (4,416,112).
Re Claim 10, Fisher, i.v., DeBonn and von Pragenau, teaches the invention as claimed and as discussed above; except, wherein the second inlet ports are sloped with respect to a central axis of the conduit.  Johnson teaches, in Figs. 1 – 4, a similar injector element (Fig. 1) having ports (32 and 34) sloped with respect to a central axis of the center conduit (30).  Johnson teaches, in Col. 3, ll. 4 – 10, that sloped ports (32 and 34) formed an angle (A) of about 120° between each other.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fisher, i.v., DeBonn and von Pragenau, with the ports are sloped with respect to a central axis of Johnson to facilitate the fluid flowing into the second annulus having an axial velocity component toward the central cavity along with the radial velocity component toward the central axis.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (6,918,243) in view of Goddard (2,667,740) as applied to Claim 16 above, and further in view of von Pragenau (4,621,492).
Claim 17, Fisher, i.v., Goddard, teaches the invention as claimed and as discussed above; except, wherein the second annulus includes a plurality of inlet ports.  von Pragenau teaches, in Figs. 3 – 5, a similar injector element (Fig. 4) for a liquid propellant rocket engine (Fig. 5) comprising: an oxidizer conduit (44); a central cavity (80) fluidly coupled with the oxidizer conduit (44) downstream of the oxidizer conduit (44); a first annulus (56) at least partially surrounding the oxidizer conduit (44); a second annulus (62) at least partially surrounding the oxidizer conduit (44), wherein the second annulus includes a plurality of inlet ports (77 – Fig. 4).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fisher, i.v., Goddard, with the second annulus includes a plurality of inlet ports of von Pragenau, because all the claimed elements, i.e., the injector element for a liquid propellant rocket engine, the injector having a second annulus a plurality of inlet ports, were known in the art, and one skilled in the art could have substituted the plurality of inlet ports of von Pragenau for the unknown number of inlet ports of Fisher, i.v., Goddard, with no change in their respective functions, to yield predictable results, i.e., the plurality of inlet ports would have distributed the fluid into the second annulus. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (6,918,243) in view of Goddard (2,667,740) in view of von Pragenau (4,621,492) as Claim 17 above, and further in view of DeBonn (EP2757243A1, cited in 01/10/2019 IDS).
Re Claim 18, Fisher, i.v., Goddard and von Pragenau, teaches the invention as claimed and as discussed above; except, wherein the first annulus and the second annulus are fluidly connected by a feed port.  DeBonn teaches, in Figs. 1 - 3, a similar injector element (1) having a first annulus (12) and a second annulus (7) wherein the first annulus (12) and the second annulus (7) are fluidly connected by a feed port (8).  DeBonn teaches, in Para. [0019], that fluid flowed from the first annulus (12) through the feed port (8) to the second annulus (7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fisher, i.v., Goddard and von Pragenau, with the first annulus and the second annulus are fluidly connected by a feed port of DeBonn to facilitate allowing fluid from the first annulus to flow into the second annulus and then into the central cavity.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (6,918,243) in view of Goddard (2,667,740) in view of von Pragenau (4,621,492) further in view of DeBonn (EP2757243A1, cited in 01/10/2019 IDS) as applied to Claim 18 above, and further in view of Johnson (4,416,112).
Re Claim 19, Fisher, i.v., Goddard, von Pragenau, and DeBonn, teaches the invention as claimed and as discussed above; except, wherein one or more of the inlet ports is sloped with respect to a central axis of the central conduit.  Johnson teaches, in Figs. 1 – 4, a similar injector element (Fig. 1) having ports (32 and 34) sloped with 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LORNE E MEADE/Primary Examiner, Art Unit 3741